DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 16, 19, and 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
a grenade launcher system, comprising: a grenade launcher receiver; a grenade launcher barrel attached to the grenade launcher receiver; and a trigger assembly attached to the grenade launcher receiver at a position adjacent the grenade launcher barrel; the grenade launcher receiver having an elongate channel disposed on an upper surface of the grenade launcher receiver, the elongate channel extending parallel to the grenade launcher barrel and configured to slidably and removably receive a mounting rail, particularly, a grenade launcher stock assembly, the grenade launcher stock assembly including a stock rail and a shoulder support; the stock rail having a first end and a second end opposite the first end, particularly, the first end configured to be slidably received within the elongate channel, particularly, wherein the shoulder support is attached to the second end; particularly, at least one toggle clamp for selectively locking and unlocking the stock rail, wherein a position of the stock rail within the elongate channel is slidably adjustable when the at least one toggle clamp is unlocked and wherein the position of the stock rail is fixed when the at least one toggle clamp is locked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Feb-21